TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00535-CR
                                      NO. 03-05-00536-CR




                               Oscar Costilla Martinez, Appellant

                                                 v.

                                  The State of Texas, Appellee




  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
 NOS. A-05-0519-S & A-05-0520-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Oscar Costilla Martinez filed motions to reduce his pretrial bail in these prosecutions

for manufacture and delivery of controlled substances. Following a hearing, the motions were

granted and bail was reduced from $350,000 to $300,000 in each cause. Martinez then filed notices

of appeal to this Court.

               These are not habeas corpus proceedings. This Court does not have jurisdiction to

entertain interlocutory appeals from orders on pretrial bail motions. Vargas v. State, 109 S.W.3d 26,

29 (Tex. App.—Amarillo 2003, no pet.); Benford v. State, 994 S.W.2d 404, 409 (Tex. App.—Waco

1999, no pet.); Ex parte Shumake, 953 S.W.2d 842, 846-47 (Tex. App.—Austin 1997, no pet.).
              The appeals are dismissed.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: September 7, 2005

Do Not Publish




                                               2